                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON


 1                                                               Jun 03, 2019
                                                                     SEAN F. MCAVOY, CLERK
 2

 3

 4
                         UNITED STATES DISTRICT COURT
 5                      EASTERN DISTRICT OF WASHINGTON
 6    ERIC LEE H.,
 7             Plaintiff,                         No. 1:18-CV-03181-RHW
 8             v.
                                                  ORDER GRANTING PARTIES’
 9    COMMISSIONER OF SOCIAL                      STIPULATED MOTION FOR
      SECURITY,                                   REMAND
10
               Defendant.
11

12         Before the Court is the parties’ Stipulated Motion for Remand. ECF No. 20.

13   The Commissioner of Social Security denied Plaintiff’s application for Disability

14   Insurance Benefits under Title II of the Social Security Act, 42 U.S.C. § 401-434,

15   and his application for Supplemental Security Income under Title XVI of the Act,

16   42 U.S.C. §1381-1383F. AR 1-7, 43, 61. Plaintiff brought this action seeking

17   judicial review of the Commissioner’s final decision. ECF No. 5. The parties now

18   jointly move the Court to reverse and remand for further administrative

19   proceedings. ECF No. 20. Based on the agreement of the parties and the record, the

20   Court finds good cause to GRANT their motion.


     ORDER GRANTING PARTIES’ STIPULATED MOTION FOR REMAND
                                ~1
 1         The Commissioner’s decision to deny Plaintiff’s applications for Social

 2   Security benefits is REVERSED and REMANDED for further proceedings

 3   pursuant to sentence four of 42 U.S.C. § 405(g). On remand, the Administrative

 4   Law Judge (ALJ) will:

 5            • conduct a new hearing, further develop the record as necessary and

 6               issue a new decision;

 7            • evaluate the new evidence submitted to the Appeals Council regarding

 8               myasthenia;

 9            • reevaluate and further develop the other medical evidence or record;

10            • reevaluate steps two and three of the sequential evaluation process;

11            • reevaluate Plaintiff’s credibility;

12            • reevaluate Plaintiff’s Residual Functional Capacity (RFC) pursuant to

13               SSR 96-8p; and

14            • reevaluate steps four and five of the sequential evaluation process

15               with the assistance of a vocational expert, as necessary.

16   See ECF No. 20 at 2.

17         The parties also note that Plaintiff may apply for costs and attorney’s fees

18   under the Equal Access to Justice Act, 28 U.S.C. § 2412, and ask the Court to

19   consider such an application upon proper request. Id.

20   ///


     ORDER GRANTING PARTIES’ STIPULATED MOTION FOR REMAND
                                ~2
 1            Accordingly, IT IS HEREBY ORDERED:

 2      1.    The parties’ Stipulated Motion for Remand, ECF No. 20, is GRANTED.

 3      2.    The Commissioner’s decision is REVERSED and this matter is

 4   REMANDED for further administrative proceedings consistent with this order.

 5      3. Plaintiff’s Motion for Summary Judgment, ECF No. 13, is now moot.

 6      4. The Court will consider an application from Plaintiff for costs and attorney’s

 7   fees under the Equal Access to Justice Act, 28 U.S.C. § 2412, upon proper request.

 8      5. The District Court Executive shall enter judgment for the Plaintiff and

 9   against Defendant.

10           IT IS SO ORDERED. The District Court Executive is directed to enter this

11   Order, forward copies to counsel, and close the file.

12                 DATED this 3rd day of June, 2019.

13                                   s/Robert H. Whaley
                                  ROBERT H. WHALEY
14                           Senior United States District Judge

15

16

17

18

19

20


     ORDER GRANTING PARTIES’ STIPULATED MOTION FOR REMAND
                                ~3
